                                                          Case 3:21-cv-00153-MMD-CLB Document 18 Filed 09/01/21 Page 1 of 2



                                                           1

                                                           2

                                                           3

                                                           4

                                                           5

                                                           6                            UNITED STATES DISTRICT COURT

                                                           7                                     DISTRICT OF NEVADA
                                                           8
                                                               WILMINGTON SAVINGS FUND
                                                           9   SOCIETY, FSB, D/B/A CHRISTIANA                     Case No.: 3:21-cv-00153-MMD-CLB
                                                               TRUST AS TRUSTEE FOR PNPMS TRUST
                                                          10   I 100, a national bank,
                                                                                                                  ORDER RESCINDING
                                                          11
                                                                                    Plaintiff,                    ASSIGNMENT OF DEED OF TRUST
SMITH LARSEN & WIXOM




                                                          12
                                                               v.
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                               JPMORGAN CHASE BANK, N.A., a
                                                          14
                                                               national bank; DOES 1 through 10, inclusive,
                              ATTORNEYS




                                                          15   and ROES 1 through 10, inclusive,

                                                          16                        Defendants.
                                                          17

                                                          18          The Court, upon reviewing the Stipulation to Effect Rescission of Assignment of

                                                          19   Deed of Trust and To Resolve Case, submitted to the Court on September 1, 2021 by
                                                          20
                                                               Plaintiff Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust as Trustee for
                                                          21
                                                               PNPMS Trust I 100 (“Wilmington”) and Defendant JPMorgan Chase Bank, N.A. (“Chase”),
                                                          22
                                                               and good cause appearing therefor,
                                                          23

                                                          24          IT IS HEREBY ORDERED, ADJUGDED AND DECREED that that certain Nevada

                                                          25   Assignment of Deed of Trust signed by Chase in favor of Wilmington on February 25, 2021,
                                                          26
                                                               and recorded in the Official Records of the Lyon County, Nevada Recorder on March 22, 2021,
                                                          27
                                                               as Document 633347 (the “Assignment”), regarding the property located at 195 Dayton Village
                                                          28



                                                                                                              1
                                                          Case 3:21-cv-00153-MMD-CLB Document 18 Filed 09/01/21 Page 2 of 2



                                                           1   Pkwy, Dayton Nevada 89403 (Assessor’s Parcel No. 19-773-01) (the “Property”), is and shall
                                                           2
                                                               be null and void ab initio, and of no effect whatsoever;
                                                           3
                                                                        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Lyon County
                                                           4
                                                               Nevada Recorder shall expunge the Assignment from its Official Records, as if the Assignment
                                                           5

                                                           6   had never been executed by Chase and recorded;

                                                           7            IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all rights of the
                                                           8
                                                               beneficiary/lender arising under that certain Deed of Trust, dated April 7, 2003, recorded in the
                                                           9
                                                               Official Records of the Lyon County, Nevada Recorder on April 17, 2003, as Document 294661
                                                          10
                                                               (executed by Peggy Somkopoulos in favor of Chase Manhattan Mortgage Corporation, and
                                                          11
SMITH LARSEN & WIXOM




                                                          12   securing a loan in the original principal amount of $112,650.00), remain with and accrue to
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13   Chase.
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14                                    1st
                                                                              Dated as of this ______     September
                                                                                                      of ________________, 2021
                              ATTORNEYS




                                                          15

                                                          16
                                                                                             _________________________________________
                                                          17
                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                              2
